Citation Nr: 1613127	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from February 20, 1991 to May 4, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In September 2010, the Veteran testified at a travel Board hearing at the RO.  A transcript of the hearing is of record.

In January 2014 the case was remanded for additional development.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately it is once again necessary to remand this matter as the development obtained since the last remand continues to be inadequate for purposes of properly adjudicating this matter.  There has not been substantial compliance with the development sought as part of the January 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, this prior remand requested that the Veteran be afforded a VA examination to determine whether the claimed headache disability is etiologically related to active military service.  In so finding, the remand directives requested that the VA examiner opine as to whether the Veteran's headache disorder clearly and unmistakably pre-existed her February 20, 1991 service enlistment date.  In so discussing, the remand directives also requested that the VA examiner should address all of the relevant documents noted in the body of the remand in any pre-existence discussion.  

In this case, although it appears that the VA examiner concluded that there is no headache disorder diagnosed that clearly and unmistakably pre-existed service enlistment, at no point does the examiner point to the evidence found to support the conclusion that there is not clear and unmistakable evidence that any headache disorder pre-existed the Veteran's service enlistment.  

Specifically, the January 2014 remand said that evidence pointed to the existence of a pre-existing headache disorder.  Specifically, noting record evidence to include a note written on a prescription pad from Dr. R.E.S. in January 2010 that the Veteran "has been having tension and migraine headaches since the 1990's.  She has been my patient since the 1990's."

Additionally, the Veteran's service records demonstrate that she entered into military service on February 20, 1991.  Previous physical examinations in July 1984, March 1985, December 1985, and October 1989-all of which are from her Reserve service-did not demonstrate any complaints of, treatment for, or diagnosis of any headache condition; her reports of medical history deny any "frequent or severe headaches."  

In February 28, 1991 service treatment record, the Veteran reported having "headaches recently" and stated that they were "probably related to stress."  She was diagnosed with "stress headaches by history" at that time.  

In a March 15, 1991 service treatment record, the Veteran reported "experiencing brutal headaches lately.  The kind that makes me nauseated, temporal and frontal lobes."  It was noted that she used Lo Oural for three years and that she was experiencing severe headaches which she was treating with 800 milligrams of Motrin.  It was noted that she had "many situational stressor now.  Recalled reservist commuting from Columbus, in college.  Concerned headaches were birth control pill-related."  The doctor at that time noted that she had a normal examination and concluded that her "headaches appear to be tension rather than pill-related."  

In her March 1991 separation examination, no headaches were indicated on that examination.

Finally, the Board's January 2014 remand notes that there are two VA examinations of record.  The first indicates that the Veteran's headaches in service were acute and transitory but does not discuss the Veteran's lay evidence of continued treatment for her headaches since military service.  The second indicates that the headaches pre-existed service but does not opine as to aggravation.  

With regard to the Veteran's claims for disability, the Board finds that additional VA medical examination or opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

The VA examination opinion obtained in March 2014 failed to properly respond to these remand directives posed by the Board.  In its response to whether the Veteran's headache disorder clearly and unmistakably pre-existed her February 20, 1991 service enlistment date, the examiner merely noted "pre-existing not found."  In so finding, the examiner opined that the Veteran's "current diagnosis of headache disorder less likely began in or [sic] otherwise due to service."  According to the examiner, the Veteran's "disabling headache initiated soon after her cervical spine sprain and surgical fusion in 2006.  Other [headache] during or after service are the normal non disabling headache that most patients and general population have."

The Board finds that the examiner's opinion that the record indicates that the Veteran's headache disorder is not related to military service is inadequate.  First, no sufficient rationale was provided for this conclusory statement.  Second, the examiner failed to address the evidence found to support the conclusion that there is not clear and unmistakable evidence that headache disorder pre-existed service.  Therefore, an additional VA examination/opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who drafted the March 2014 VA headaches examination for further comment on the etiology of the claimed headache disorder.  If this examiner is no longer available, the claims file should be forwarded to another examiner with at least equal qualifications.  A new examination is not required unless deemed necessary by the examiner. 

(a) The examiner should opine whether the Veteran's headache disorder clearly and unmistakably (i.e., undebatably) pre-existed her February 20, 1991 enlistment date.  In so discussing, if pre-existence is found, the examiner should specifically indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.  The Board notes that discussion of the possible significance of relevant documents in the body of this REMAND should be addressed in any pre-existence discussion, to include at least the February 28, 1991 and March 15, 1991 service treatment records.

(b) If pre-existence is found, then the examiner should opine whether the Veteran's headache disorder was clearly and unmistakably not aggravated (e.g., permanently worsened beyond the normal progression of that disease) by her approximately 3-month period of 1991 service.  Again, if such is found to be not aggravated, the examiner should specifically indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

If the examiner does not find clear and unmistakable evidence that the headache disorder both (a) pre-existed the February 1991 enlistment, and (b) was not aggravated by her 1991 period of service, then the examiner is instructed to find as conclusive fact that the Veteran was sound on entrance into service on February 20, 1991, with regards to her headache condition.

(c) If the examiner cannot answer both (a) and (b) above to a degree of certainty that is clear and unmistakable, the examiner should then opine whether the Veteran's currently-diagnosed headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise due to service.  

(d) In so discussing, the examiner should specifically address the complaints of headaches during service in February 1991 and March 1991, Dr. R.E.S.'s January 2010 letter and the Veteran's statements that she has been suffering from headaches since discharge from service.  The examiner should additionally address any other lay evidence of record which deals with the Veteran's assertions of chronicity of symptomatology since onset in 1991, as well as the April 2009 and February 2010 VA examiners' opinions and findings.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




